DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8, 10 – 21 are allowed. Claim 9 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for utilizing a real time clock of a vehicle control system of a utility vehicle, the method comprising: determining, from information provided by the real time clock of the vehicle control system of the utility vehicle, a first current time; determining, by the vehicle control system and using the first current time from the real time clock, whether a start time has arrived for starting an operation that is performed using at least the vehicle control system, the operation being a charging operation for one or more batteries of the utility vehicle; initiating, by the vehicle control system if the start time has arrived, the operation by transmitting, from the vehicle control system to a charger of the utility vehicle, an initiation signal that causes the charger to begin charging the one or more batteries of the utility vehicle; determining, from information provided by the real time clock, a second current time, the second current time being later than the first current time; determining, by the vehicle control system and using the second current time from the real time clock, whether an end time for the operation has arrived; and terminating, by the vehicle control system if the end time has arrived, the operation by transmitting, from the vehicle control system to the charger of the utility 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A method for utilizing a real time clock of a vehicle control system of a utility vehicle, the method comprising: determining, from information provided by the real time clock of the vehicle control system of the utility vehicle, a current time; determining, by the vehicle control system using at least the current time from the real time clock, whether at least one predetermined initiation time has arrived; transmitting, by the vehicle control system if the at least one predetermined initiation up time has arrived, an initiation signal to a charger the vehicle control system; performing, by the vehicle control system in response to transmitting the initiation signal, a charging process for one or more batteries of the utility vehicle via the charger transmitting, by the vehicle control system, a termination signal to the charger of the vehicle control system, the termination signal being configured to terminate the charging process.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 12, A utility vehicle configured to utilize a real time clock, the utility vehicle comprising: a vehicle control system comprising a charger and a battery management system; at least one battery that is electrically coupled to the battery management system; and at least one real time clock communicatively coupled to the vehicle control system, the vehicle control system configured to take action with respect to an operation performed at least in part by the vehicle control system in response to a current time provided by the at least 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TYLER D PAIGE/Examiner, Art Unit 3666